By the Court.
It was the duty of the respondents, when the relator offered to be sworn to his qualifications, to examine him on oath; and while they would not be absolutely bound *159by liis statements, they had no right to reject him on mere inspection. A failure on their part to perform their duty would not, however, entitle the relator to be registered; and the return now made would seem to propose an issue of fact upon his qualification. If the respondents still think the relator not qualified, within the decision of this '.court in People v. Dean, we will direct an issue of fact to be sent for trial by jury; but if they should now consider him entitled, and do not desire to contest the point, we can issue a peremptory mandamus, by consent, at once. It rests with respondents to say whether they will have a trial of the issue or not.
On consultation with the respondents, Mr. Moore assented that a peremptory mandamus should issue.
Ordered, that a peremptory mandamus issue, commanding the respondents to meet within thirty days, and cause the relator to be registered, and that they pay ten dollars costs.